Examiner’s Comments
	This office action is in response to the amendment received on 12/16/2021.
	Claims 13-14 have been canceled by applicant.
	Claims 1-12 and 15-22 are pending and have been examined on the merits, and now allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-12 and 15-22, applicant’s amendment now places the application in condition for allowance over the prior art of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a trocar and a base member defining a longitudinal passage for receiving a distal portion of a trocar member of a trocar assembly and a distal portion of a trocar housing of the trocar assembly; and an engagement arm secured to the base member and configured to releasably secure a trocar assembly within the base member.
With respect to claim 15, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious the trocar assembly including a trocar housing having a distal portion, and a trocar member selectively extendable from the trocar housing and having a distal portion, and a trocar loading device including: a base member defining a longitudinal passage for receiving the distal portion of the trocar member of the trocar assembly and the distal portion of the trocar housing of the trocar assembly; and an engagement arm secured to the base member and configured to releasably secure the trocar assembly within the base member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
1/5/2022